DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021, September 23, 2021, March 2, 2022, and March 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 11 – 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al (US Patent Application Publication 2021/0014911), and further in view of Naribole et al (US Patent Application Publication 2021/0076412). Hereinafter Patil1 and Naribole.

Regarding claim 1, Patil1 discloses a method of transmitting a group addressed frame, the method comprising: 
at an access point (AP) multi-link device (MLD) (the process is performed by a wireless communication device operating as or within an AP, paragraph [0175]), determining that a first non-AP MLD is wirelessly transmitting over a first wireless link (the first AP is associated with a first communication link of the AP MLD, and the AP MLD receives a multi-link (ML) association request or a ML probe request from a wireless station (STA) of a STA MLD, where the AP MLD associates with the STA MLD on the first communication link to communicate with the STA MLD on one or more of the first communication link, paragraphs [0175], [0183], [0184]); 
the AP MLD concurrently wirelessly transmitting an individually addressed frame to a second non-AP MLD over a second wireless link (the AP supports multi-user (MU) communications, that is, concurrent transmissions from AP to corresponding STAs through multiple simultaneous downlink (DL) communications, where the AP communicates with the second wireless communication device on the second communication link, paragraphs [0095], [0114]). 
However, Patil1 does not explicitly disclose “a first non-AP MLD is wirelessly transmitting over a first wireless link of a non-simultaneous transmit and receive (NSTR) link pair;” “the AP MLD concurrently wirelessly transmitting an individually addressed frame to a second non-AP MLD over a second wireless link of the NSTR link pair” and “the AP MLD wirelessly transmitting a group addressed frame over the second wireless link after the first non-AP MLD is done transmitting, wherein the first non-AP MLD and second non-AP MLD refrain from transmitting on the NSTR link pair during transmission of the group addressed frame.”
Naribole discloses “a first non-AP MLD is wirelessly transmitting over a first wireless link of a non-simultaneous transmit and receive (NSTR) link pair;” and “the AP MLD concurrently wirelessly transmitting an individually addressed frame to a second non-AP MLD over a second wireless link of the NSTR link pair” as the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and the STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]). The first of the non-STR STAs is communicating through a first pair of the two or more links with the access point, and second of the non-STR STAs is communicating through a second pair of the two or more links with the access point.
Naribole also discloses “the AP MLD wirelessly transmitting a group addressed frame over the second wireless link after the first non-AP MLD is done transmitting, wherein the first non-AP MLD and second non-AP MLD refrain from transmitting on the NSTR link pair during transmission of the group addressed frame” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from transmitting) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 2, Patil1 and Naribole disclose the method of claim 1, but Patil1 does not explicitly disclose wherein the wirelessly transmitting the individually addressed frame does not solicit an immediate response from the second non-AP MLD when reception of the immediate response would overlap with the transmitting the group addressed frame.
Naribole discloses “wherein the wirelessly transmitting the individually addressed frame does not solicit an immediate response from the second non-AP MLD when reception of the immediate response would overlap with the transmitting the group addressed frame” as the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The non-STR STA does not generate and immediate response when it receives the broadcast TXOP feedback to begin suspension countdown.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 3, Patil1 and Naribole disclose the method of claim 1, but Patil1 does not explicitly disclose wherein the NSTR link pair comprises: a 5 GHz wireless link; and a 6 GHz wireless link.
Naribole discloses “wherein the NSTR link pair comprises: a 5 GHz wireless link; and a 6 GHz wireless link” as the multi-channel BSS is 80 MHz operation in the 5GHz band, and 160 MHz operation in 6GHz band, where two or more of which is performed concurrently (paragraph [0011]), and the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the different bands performed concurrently for the non-STR STAs communicating with the access point as taught by Naribole, to improve the access point of Patil1 for the motivation of improving fairness in medium access to non-STR and legacy stations in a multi-link network in view of transmit opportunity aggregation by multi-link stations (paragraph [0015] of Naribole).

Regarding claim 4, Patil1 and Naribole disclose the method of claim 1, Patil1 discloses  further comprising the AP MLD providing scheduling information indicating a schedule for transmitting group addressed frames (the AP uses HE-SIG-A to identify and inform multiple STAs that the AP has scheduled UL or DL resources for them, paragraph [0086]; the AP provides scheduled resources for the group of STAs). 
However, Patil1 does not explicitly disclose “wherein the non-AP MLD does not access the wireless link when the group addressed frames are scheduled to be transmitted according to the scheduling information.”
Naribole discloses “wherein the non-AP MLD does not access the wireless link when the group addressed frames are scheduled to be transmitted according to the scheduling information” as the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The non-STR STA does not access the link pair when it is to begin suspension countdown.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 5, Patil1 and Naribole disclose the method of claim 1, but Patil1 does not explicitly disclose further comprising: 
accessing a link configuration provided by the non-AP MLD indicating that the non-AP MLD is listening for group addressed frames on the wireless link; and 
the AP MLD refraining from scheduling a frame exchange sequence with the non-AP MLD on the wireless link that overlaps with transmission of the group addressed frame.
Naribole discloses “accessing a link configuration provided by the non-AP MLD indicating that the non-AP MLD is listening for group addressed frames on the wireless link; and the AP MLD refraining from scheduling a frame exchange sequence with the non-AP MLD on the wireless link that overlaps with transmission of the group addressed frame” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from scheduling on the wireless link that overlaps with the transmission) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 6, Patil1 and Naribole disclose the method of claim 1, Patil1 discloses further comprising:
transmitting scheduling information to the non-AP MLD indicating a schedule for transmitting the group addressed frame (the first AP is associated with a first communication link of the AP MLD, and the AP MLD receives a multi-link (ML) association request or a ML probe request from a wireless station (STA) of a STA MLD, where the AP MLD associates with the STA MLD on the first communication link to communicate with the STA MLD on one or more of the first communication link, paragraphs [0175], [0183], [0184]; the AP uses HE-SIG-A to identify and inform multiple STAs that the AP has scheduled UL or DL resources for them, paragraph [0086]; the AP transmits scheduled resources for the group of STAs). 
However, Patil1 does not explicitly disclose “the non-AP MLD refraining from transmitting on the wireless link when the group addressed frame is scheduled to be transmitted according to the scheduling information.”
Naribole discloses “the non-AP MLD refraining from transmitting on the wireless link when the group addressed frame is scheduled to be transmitted according to the scheduling information” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from transmitting) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 11, Patil1 and Naribole disclose the method of claim 1, but Patil1 does not explicitly disclose wherein the wirelessly transmitting the group addressed frame comprises wirelessly transmitting the group addressed frame according to a schedule that substantially prevents in-device coexistence (IDC) interference on NSTR link pair.
Naribole discloses “wherein the wirelessly transmitting the group addressed frame comprises wirelessly transmitting the group addressed frame according to a schedule that substantially prevents in-device coexistence (IDC) interference on NSTR link pair” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. interference) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. prevents in-device coexistence (IDC) interference) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 12, Patil1 discloses a method of transmitting a group addressed frame, the method comprising: 
accessing an indication from a non-access point (AP) multi-link device (MLD) at an AP MLD on a wireless link (the first AP is associated with a first communication link of the AP MLD, and the AP MLD receives a multi-link (ML) association request or a ML probe request from a wireless station (STA) of a STA MLD, where the AP MLD associates with the STA MLD on the first communication link to communicate with the STA MLD on one or more of the first communication link, paragraphs [0175], [0183], [0184]); and 
wherein the non-AP MLD is operable to communicate with the AP MLD using the wireless link (the AP supports multi-user (MU) communications, that is, concurrent transmissions from AP to corresponding STAs through multiple simultaneous downlink (DL) communications, where the AP communicates with the second wireless communication device on the second communication link, paragraphs [0095], [0114]).
However, Patil1 does not explicitly disclose “accessing an indication from a non-access point (AP) multi-link device (MLD) at an AP MLD that indicates that the non-AP MLD is listening for group addressed frames on a wireless link;” and “scheduling a group addressed frame for transmission at the AP MLD based on the indication, wherein the wireless link is associated with to a non-simultaneous transmit and receive (NSTR) link pair, wherein the non-AP MLD is operable to communicate with the AP MLD using the NSTR link pair, and wherein further the scheduling comprises preventing a frame exchange sequence from being scheduled that overlaps with a transmission of a group addressed frame being transmitted on the NSTR link pair.”
Naribole discloses “wherein the wireless link is associated with to a non-simultaneous transmit and receive (NSTR) link pair, wherein the non-AP MLD is operable to communicate with the AP MLD using the NSTR link pair” as the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and the STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]). The first of the non-STR STAs is communicating through a first pair of the two or more links with the access point, and second of the non-STR STAs is communicating through a second pair of the two or more links with the access point.
Naribole also discloses “accessing an indication from a non-access point (AP) multi-link device (MLD) at an AP MLD that indicates that the non-AP MLD is listening for group addressed frames on a wireless link; and wherein further the scheduling comprises preventing a frame exchange sequence from being scheduled that overlaps with a transmission of a group addressed frame being transmitted on the NSTR link pair” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from scheduling on the wireless link that overlaps with the transmission) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 13, Patil1 and Naribole disclose the method of claim 12, but Patil1 does not explicitly disclose wherein the NSTR link pair comprises: a 5 GHz wireless link; and a 6 GHz wireless link.
Naribole discloses “wherein the NSTR link pair comprises: a 5 GHz wireless link; and a 6 GHz wireless link” as the multi-channel BSS is 80 MHz operation in the 5GHz band, and 160 MHz operation in 6GHz band, where two or more of which is performed concurrently (paragraph [0011]), and the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the different bands performed concurrently for the non-STR STAs communicating with the access point as taught by Naribole, to improve the access point of Patil1 for the motivation of improving fairness in medium access to non-STR and legacy stations in a multi-link network in view of transmit opportunity aggregation by multi-link stations (paragraph [0015] of Naribole).

Regarding claim 14, Patil1 and Naribole disclose the method of claim 12, but Patil1 does not explicitly disclose wherein the scheduling a group addressed frame further comprises scheduling the group addressed frame to substantially prevent in-device coexistence (IDC) interference on NSTR link pair.
Naribole discloses “wherein the scheduling a group addressed frame further comprises scheduling the group addressed frame to substantially prevent in-device coexistence (IDC) interference on NSTR link pair” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from transmitting) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 15, Patil1 discloses a method of transmitting a group addressed frame, the method comprising:
transmitting scheduling information to a non-access point (AP) multi-link device (MLD) indicating a schedule for transmitting a group addressed frame over a wireless link (the first AP is associated with a first communication link of the AP MLD, and the AP MLD receives a multi-link (ML) association request or a ML probe request from a wireless station (STA) of a STA MLD, where the AP MLD associates with the STA MLD on the first communication link to communicate with the STA MLD on one or more of the first communication link, paragraphs [0175], [0183], [0184]; the AP uses HE-SIG-A to identify and inform multiple STAs that the AP has scheduled UL or DL resources for them, paragraph [0086]; the AP transmits scheduled resources for the group of STAs); and 
scheduling a group addressed frame for transmission at the AP MLD over the wireless link in accordance with the scheduling information (the AP uses HE-SIG-A to identify and inform multiple STAs that the AP has scheduled UL or DL resources for them, paragraph [0086]; the AP provides scheduled resources for the group of STAs).
However, Patil1 does not explicitly disclose “wherein the wireless link is associated with to a non-simultaneous transmit and receive (NSTR) link pair, wherein the non-AP MLD is operable to communicate with the AP MLD using the NSTR link pair, and wherein the non-AP MLD does not transmit on the NSTR link pair when the group addressed frame is scheduled to be transmitted on the NSTR link pair.”
Naribole discloses “wherein the wireless link is associated with to a non-simultaneous transmit and receive (NSTR) link pair, wherein the non-AP MLD is operable to communicate with the AP MLD using the NSTR link pair,” as the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and the STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]). The first of the non-STR STAs is communicating through a first pair of the two or more links with the access point, and second of the non-STR STAs is communicating through a second pair of the two or more links with the access point.
Naribole also discloses “wherein the non-AP MLD does not transmit on the NSTR link pair when the group addressed frame is scheduled to be transmitted on the NSTR link pair” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from transmitting) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Regarding claim 20, Patil1 and Naribole disclose the method of claim 15, but Patil1 does not explicitly disclose wherein the scheduling a group addressed frame comprises scheduling the group addressed frame to substantially prevent in-device coexistence (IDC) interference on NSTR link pair.
Naribole discloses “wherein the scheduling a group addressed frame comprises scheduling the group addressed frame to substantially prevent in-device coexistence (IDC) interference on NSTR link pair” as the non-STR STA negotiates with the access point for individually addressed frames and group addressed frames intended for the non-STR STA (paragraph [0081]), where the multi-link station (e.g. a non-STR STA) receives an acknowledgement from the access point on the first link as a result of completing transmission to the access point (paragraph [0098]), and the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]). The access point transmits the feedback by broadcasting the TXOP on the link pair that is to encounter collision (i.e. on the second pair of the two or more links) after the first non-STR STA completes the transmission. The feedback causes the suspension (i.e. refrain from transmitting) of the transmission of the non-STR STAs.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1 and Naribole before him or her, to incorporate the access point broadcasting group address frame to begin suspension as taught by Naribole, to improve the access point of Patil1 for the motivation of avoiding any collisions on channels A and B while improving medium utilization (paragraph [0094] of Naribole).

Claims 7 – 10, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al (US Patent Application Publication 2021/0014911) in view of Naribole et al (US Patent Application Publication 2021/0076412), and further in view of Patil et al (US Patent Application Publication 2019/0215884). Hereinafter Patil1, Naribole, and Patil2.

Regarding claim 7, Patil1 and Naribole disclose the method of claim 6, but do not explicitly disclose wherein the scheduling information comprises a broadcast target wake time (TWT) element, and further comprising preventing channel access by the non-AP MLD during a TWT service period indicated by the broadcast TWT element.
Patil2 discloses the TWT (target wake time) negotiation is performed by the AP for a group of STAs (e.g. a broadcast TWT), where the TWT schedule is applied to primary channel, secondary channel or a combination thereof by setting one bit in the TWT channel field to ‘1’ to indicate the TWT request is available, and the AP limits the stations from performing on the indicated secondary channel or primary channel to allow the STA to meet its latency requirements (i.e. by isolating its communication) (paragraphs [0198] – [0205]). The one bit field is set to ‘1’ to indicate the TWT request is available, and ‘0’ is to indicate the TWT request is not available.
Since Naribole discloses “preventing channel access by the non-AP MLD” as the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Patil1, Naribole, and Patil2 before him or her, to incorporate the AP utilizing TWT scheduling as taught by Patil2, to improve the modified access point of Patil1-Naribole to prevent the non-STR STA to access the channel through the suspension. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).
 
Regarding claim 8, Patil1, Naribole, and Patil2 disclose the method of claim 7, but Patil1 and Naribole do not explicitly disclose wherein the broadcast TWT element comprises a Broadcast TWT Recommendation subfield equal to 0 and a Broadcast TWT ID equal to 0.
Patil2 discloses the TWT (target wake time) negotiation is performed by the AP for a group of STAs (e.g. a broadcast TWT), where the TWT schedule is applied to primary channel, secondary channel or a combination thereof by setting one bit in the TWT channel field to ‘1’ to indicate the TWT request is available, and the AP limits the stations from performing on the indicated secondary channel or primary channel to allow the STA to meet its latency requirements (i.e. by isolating its communication) (paragraphs [0198] – [0205]). The one bit field is set to ‘1’ to indicate the TWT request is available, and ‘0’ is to indicate the TWT request is not available.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1, Naribole, and Patil2 before him or her, to incorporate the AP utilizing TWT scheduling as taught by Patil2, to improve the modified access point of Patil1-Naribole to prevent the non-STR STA to access the channel through the suspension. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Regarding claim 9, Patil1 and Naribole disclose the method of claim 6, but do not explicitly disclose further comprising assigning a first association ID (AID) to the wireless link and a second AID to a second wireless link of the NSTR link pair, wherein the first and second AID indicate if broadcast data is buffered on a respective link.
Patil2 discloses the AP identifies a broadcast AID for a group of STAs associated with secondary channel and transmits an indication with the one or more control or management frames (paragraph [0220]), where a bitmap defines a group-address AID (broadcast identifier) mapping that indicates the presence or absence of traffic to be delivered to all stations associated with the BSSID, and the bitmaps includes a number of octets of traffic indication virtual bitmap of the traffic indication map (TIM) element of a beacon frame transmitted from BSSID (paragraph [0193]).
Since Naribole discloses “NSTR link pair” as the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and the STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the AP utilizing a group-address AID mapping as taught by Patil2, to improve the modified  access point of Patil1-Naribole to indicate presence or absence of traffic to be deliver to the non-STR STAs. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Regarding claim 10, Patil1, Naribole, and Patil2 disclose the method of claim 9, but Patil1 and Naribole do not explicitly disclose wherein the first AID and second AID are carried in a virtual bitmap of a Traffic indication map (TIM) information element.
Patil2 discloses the AP identifies a broadcast AID for a group of STAs associated with secondary channel and transmits an indication with the one or more control or management frames (paragraph [0220]), where a bitmap defines a group-address AID (broadcast identifier) mapping that indicates the presence or absence of traffic to be delivered to all stations associated with the BSSID, and the bitmaps includes a number of octets of traffic indication virtual bitmap of the traffic indication map (TIM) element of a beacon frame transmitted from BSSID (paragraph [0193]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to incorporate the AP utilizing a group-address AID mapping as taught by Patil2, to improve the modified  access point of Patil1-Naribole to indicate presence or absence of traffic to be deliver to the non-STR STAs. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Regarding claim 16, Patil1 and Naribole disclose the method of claim 15, but do not explicitly disclose wherein the scheduling information comprises a broadcast target wake time (TWT) element, and wherein the scheduling further comprises preventing channel access during a TWT service period indicated by the broadcast TWT element.
Patil2 discloses the TWT (target wake time) negotiation is performed by the AP for a group of STAs (e.g. a broadcast TWT), where the TWT schedule is applied to primary channel, secondary channel or a combination thereof by setting one bit in the TWT channel field to ‘1’ to indicate the TWT request is available, and the AP limits the stations from performing on the indicated secondary channel or primary channel to allow the STA to meet its latency requirements (i.e. by isolating its communication) (paragraphs [0198] – [0205]). The one bit field is set to ‘1’ to indicate the TWT request is available, and ‘0’ is to indicate the TWT request is not available.
Since Naribole discloses “preventing channel access by the non-AP MLD” as the access point utilizes the knowledge of non-STR STA having STR constraint that is indicated when it began operation on the link pair to address the collision (i.e. broadcast the remaining TXOP by the access point) at the access point causing the non-STR STA’s transmission failure, where the access point transmits feedback to non-STR STA to begin suspension countdown (paragraphs [0083] – [0085]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Patil1, Naribole, and Patil2 before him or her, to incorporate the AP utilizing TWT scheduling as taught by Patil2, to improve the modified access point of Patil1-Naribole to prevent the non-STR STA to access the channel through the suspension. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Regarding claim 17, Patil1, Naribole, and Patil2 disclose the method of claim 16, but Patil1 and Naribole do not explicitly disclose wherein the broadcast TWT element comprises a Broadcast TWT Recommendation subfield equal to 0 and a Broadcast TWT ID equal to 0.
Patil2 discloses the TWT (target wake time) negotiation is performed by the AP for a group of STAs (e.g. a broadcast TWT), where the TWT schedule is applied to primary channel, secondary channel or a combination thereof by setting one bit in the TWT channel field to ‘1’ to indicate the TWT request is available, and the AP limits the stations from performing on the indicated secondary channel or primary channel to allow the STA to meet its latency requirements (i.e. by isolating its communication) (paragraphs [0198] – [0205]). The one bit field is set to ‘1’ to indicate the TWT request is available, and ‘0’ is to indicate the TWT request is not available.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Patil1, Naribole, and Patil2 before him or her, to incorporate the AP utilizing TWT scheduling as taught by Patil2, to improve the modified access point of Patil1-Naribole to prevent the non-STR STA to access the channel through the suspension. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Regarding claim 18, Patil1 and Naribole disclose the method of claim 15, but do not explicitly disclose further comprising assigning a first association ID (AID) to the wireless link and a second AID to a second wireless link of the NSTR link pair, wherein the first and second AID indicate if broadcast data is buffered on a respective link.
Patil2 discloses the AP identifies a broadcast AID for a group of STAs associated with secondary channel and transmits an indication with the one or more control or management frames (paragraph [0220]), where a bitmap defines a group-address AID (broadcast identifier) mapping that indicates the presence or absence of traffic to be delivered to all stations associated with the BSSID, and the bitmaps includes a number of octets of traffic indication virtual bitmap of the traffic indication map (TIM) element of a beacon frame transmitted from BSSID (paragraph [0193]).
Since Naribole discloses “NSTR link pair” as the access point is a many-antenna system that communicates with multiple stations (STAs) within the BSS (basic service set) through two or more channels/links, where the access point has simultaneous transmit-receiver (STR) capability on every pair of links in its BSS, and the STAs are classified as non-STR STAs based on the multi-link operation constraints (paragraphs [0060], [0063]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the AP utilizing a group-address AID mapping as taught by Patil2, to improve the modified  access point of Patil1-Naribole to indicate presence or absence of traffic to be deliver to the non-STR STAs. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Regarding claim 19, Patil1, Naribole, and Patil2 disclose the method of claim 18, but Patil1 and Naribole do not explicitly disclose wherein the AID is carried in a virtual bitmap of a Traffic indication map (TIM) information element.
Patil2 discloses the AP identifies a broadcast AID for a group of STAs associated with secondary channel and transmits an indication with the one or more control or management frames (paragraph [0220]), where a bitmap defines a group-address AID (broadcast identifier) mapping that indicates the presence or absence of traffic to be delivered to all stations associated with the BSSID, and the bitmaps includes a number of octets of traffic indication virtual bitmap of the traffic indication map (TIM) element of a beacon frame transmitted from BSSID (paragraph [0193]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to incorporate the AP utilizing a group-address AID mapping as taught by Patil2, to improve the modified  access point of Patil1-Naribole to indicate presence or absence of traffic to be deliver to the non-STR STAs. The motivation for doing so would have been to improve allocating wireless resources for STAs among channels of the total bandwidth (paragraph [0004] of Patil2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RYU et al – the first wireless device receives a first STR PPDU within first time resource based on a wireless channel, where the first STR PPDU is received on second wireless device, and the first STR PPDU includes a BSS color information for identifying from which BSS the first STR is being received in a PHY header 
XIAO et al – the BSS-based profile announcement or configuration is used to customize the Broadcast TWT parameter in each of the corresponding BSS profiles
KWON et al – the AP MLD initiates signaling exchange for the status change of the non-AP MPL, where the AP MLD transmits a first frame with the request of the non-AP MLD’s status change in a MAC header of the first frame, and the AP MLD requests the non-AP MLD to change its status to MR MLD among the first set of links, where the non-AP MLD is a NSTR MLD on the first set of links if the non-AP MLD operates as a MR MLD
OTERI et al – the AP transmits a full-duplex clear to send (FD CTS) to the first STA and a full-duplex request to send (FD RTS) to a second STA, where the MAC design for full-duplex operation includes parameters and specifications such as: support for pair-wise and unrestricted STR scenarios
Matthew James FISCHER – the multi-link device is configured to initiate transmission of a first data unit on a first wireless link of a first multi-link device and request transmission of a trigger from a second multi-link device on a second wireless link 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468